Citation Nr: 1541919	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis.

2.  Whether a rating reduction from 40 percent to 20 percent effective March 1, 2015, for service-connected degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion was proper.

3.  Entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran had active service from June 1996 to June 2000 and from February 2003 to July 2004, including in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction (AOJ)), which denied, in pertinent part, the Veteran's claim of service connection for nephrolithiasis.  The Veteran disagreed with this decision later in July 2007.  He perfected a timely appeal in January 2008.

In July 2009 and in January 2014, the Board remanded this matter to the AOJ for additional development.  

As addressed below, the issues of whether a rating reduction from 40 percent to 20 percent effective March 1, 2015, for service-connected degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion was proper and entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion are listed on the title page for procedural purposes only.

In addition to a paper claims folder, the record on appeal includes documents contained in the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Board remands this case for an addendum opinion as a January 2014 VA examiner opinion was based, in part, on an inaccurate knowledge of the Veteran's service dates.

The Veteran seeks to establish his entitlement to service connection for nephrolithiasis (a.k.a. kidney stones).  The Board notes initially that nephrolithiasis is defined as the formation of renal calculi or the diseased condition associated with the presence of renal calculi (or kidney stones).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1230 (30th ed. 2003).

The record on appeal includes the Veteran's report of kidney stones which occurred on two occasions prior to service in June 1996 (see separation examination dated June 2000), and sometime in 2000 and October 2001 (see undated Summary of Care" located in the service treatment records (STRs) and February 2003 "Annual Certificate of Physical Condition").  See also March 2004 Periodic Physical Examination.  He had additional episode of kidney stones in 2010 and underwent placement of ureteral stent following lithotripsy.

In January 2014, a VA examiner provided opinion that the Veteran's nephrolithiasis clearly and unmistakably existed prior to active service, and clearly and unmistakably was not aggravated by active service.  In providing this opinion, the VA examiner commented that the Veteran had incidents of renal calculi around 2000 to 2002 which was "prior to the dates given as active duty (03-01-2003 to 08-31-2003)."  However, the Veteran had a period of service from June 1996 to June 2000.  Thus, this case is remanded for an addendum opinion wherein the VA examiner considers both periods of active service. 

In a December 2014 rating decision, the AOJ reduced the disability rating from 40 percent to 20 percent effective March 1, 2015, for the Veteran's service-connected degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion.  The Veteran disagreed with this decision in January 2015 and also argued his entitlement to an increased rating.

Where a claimant files a notice of disagreement and the AOJ has not issued a Statement of the Case (SOC), the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  To date, the AOJ has not issued an SOC on the issues of whether a rating reduction from 40 percent to 20 percent effective March 1, 2015, for service-connected degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion was proper and the separate issue of entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his service representative on these claims.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2014.

2.  After completion of the above, return the claims folder to the January 2014 VA examiner for an addendum opinion.  If the examiner is unavailable, forward the claims folder to a similarly qualified examiner.  The need for examination of the Veteran is left to the discretion of the examiner.

The examiner should opine as to whether any kidney disorder clearly and unmistakably preexisted the Veteran's military service from June 1996 to June 2000 and, if it did, whether it also clearly and unmistakably was not aggravated during or by this period of service beyond its natural progression.

If, instead, this two-part test is not met, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current kidney disorder is directly related or attributable to the Veteran's military service.

The examiner should also opine as to whether it clear and unmistakable that any current kidney disorder was not aggravated during or by his service from February 2003 to July 2004 beyond its natural progression.  

The examiner should be advised that the record on appeal includes the Veteran's report of kidney stones which occurred on two occasions prior to service in June 1996 (see separation examination dated June 2000), sometime in 2000 and October 2001 (see undated Summary of Care" located in the service treatment records (STRs) and February 2003 "Annual Certificate of Physical Condition").  See also March 2004 Periodic Physical Examination.  He had an additional episode of kidney stones in 2010 and underwent placement of ureteral stent following lithotripsy.

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In making these necessary determinations, the examiner must consider the Veteran's lay statements regarding having experienced relevant symptoms both prior to and while in service and on a continuous basis during the many years since.

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file to support conclusions.

3.  Provide the Veteran and his representative an SOC on the issues of whether a rating reduction from 40 percent to 20 percent effective March 1, 2015, for service-connected degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion was proper and entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine with L4-5 decompression posterolateral fusion, along with a VA Form 9.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

4.  Then readjudicate the claim for service connection for nephrolithiasis in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

